   Case 2:19-cv-00050-JRH-BWC Document 23 Filed 03/09/20 Page 1 of 14



           IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF GEORGIA
                          BRUNSWICK DIVISION


THE GLYNN ENVIRONMENTAL
COALITION, INC. and CENTER FOR
A SUSTAINABLE COAST, INC.,

    Plaintiffs,

          V.                       *           CV 219-050

SEA ISLAND ACQUISITION, LLC,

     Defendant.




                              ORDER




     Before the Court is Defendant Sea Island Acquisition, LLC's

motion to dismiss pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6).      (Doc. 6.)     The motion has been fully

briefed and is ripe for review.          For the following reasons.

Defendant's motion is DENIED at this time.




                            I. BACKGROUND


     The facts stated herein are taken from Plaintiffs' complaint

(Doc. 1) and are assumed to be true for the purpose of deciding
Defendant's motion to dismiss.

A. The Dispute

     On January 10, 2013, Defendant applied to the United States

Army Corps of Engineers (^^Corps") for a Nationwide Permit Number
39 (^^NWP 39") to fill 0.49 acres of wetland at or near 100 Salt
    Case 2:19-cv-00050-JRH-BWC Document 23 Filed 03/09/20 Page 2 of 14



Marsh Lane, St. Simons Island, Georgia {'^Wetland"). (Compl., 1 2.)

NWP 39 permits are general Section 404 permits under the Clean

Water Act {''CWA") allowing "fill material to be discharged into

non-tidal     waters   of the   United   States for the     construction     or

expansion of commercial and institutional building foundations and

building pads and attendant features that are necessary for the

use and maintenance of the structures."           (Id. SIl 5-6.)    Defendant

stated its purpose for seeking the NWP 39 and filling the Wetland

was to construct an office building and accompanying parking lot.

(Id. SI 2.)

       On February 20, 2013, the Corps authorized Defendant's NWP 39

to fill the Wetland.       (Id. f 3.)       The NWP 39 initially carried a

two-year term set to expire on February 20, 2015.               (Id.)    Several

years    after   the    initial    authorization,     the   Corps       extended

Defendant's NWP 39 through March 18, 2017, with an additional year

to complete work.       (Id. SI 4.)

        Between February 20, 2013, and March 27, 2013, Defendant

filled the Wetland.      (Id. SI 114.)      Defendant never constructed the

commercial structure that served as its purpose for seeking the

NWP 39 and currently possesses no plans to build the structure.

(Id.    SI 7.)    Instead,      Defendant    landscaped   the    Wetland    with

permanent sodding.        (Id. SISI 7, 116.)      According to Plaintiffs,

Defendant never intended to construct a commercial structure on
    Case 2:19-cv-00050-JRH-BWC Document 23 Filed 03/09/20 Page 3 of 14



the fill and intentionally misled the Corps as to its stated

purpose in order to obtain the NWP 39.         (Id. SI 15.)

     Because, according to Plaintiffs, Defendant was not entitled

to a nationwide permit for its actual use of the Wetland, Defendant

would have needed to obtain an individual Section 401 or 404 permit

to fill the Wetland.           (Id. SI 16.)   The process to obtain an

individual     permit    is   more   stringent than    the   process for      a

nationwide permit.        (Id. SISI 18-19, 23.)       As part of the more

rigorous procedure, applications for individual permits provide

opportunities for meaningful public participation.             (Id. SI 23.)
     Dunbar Creek is a body of water downstream of the Wetland.

(Id. SI 39.)    Wetlands serve as filters and barriers for downstream

bodies of water.        (Id^ SI 40.)   Therefore, Defendant's filling of
the Wetland removed protection for Dunbar Creek.             (Id. SI 41.)

B. The Plaintiffs


     Plaintiff The Glynn Environmental Coalition, Inc. C'GEC") is

a non-profit corporation committed to assuring environmental and
economic benefits for citizens of Glynn County, Georgia.                    (Id'

SI 27.)   Plaintiff GEC monitors the water quality of Dunbar Creek

and provides remediation when required.           (Id. SI 43.)     Plaintiff
GEC's members reside in Glynn County, Georgia, including St. Simons

Island, Georgia, and Sea Island, Georgia.         (Id. SI 32.)     A portion

of Plaintiff GEC's members live close to the Wetland.            (Id. SI 33.)

Additionally, Plaintiff GEC owns property within one-half of a
    Case 2:19-cv-00050-JRH-BWC Document 23 Filed 03/09/20 Page 4 of 14



mile of the Wetland.                  SI 36.)     Plaintiff GEC and its members

attempt to protect their interests through participation at public

hearings addressing environmental matters particular to coastal

Georgia.    (Id. SI 27.)      When public hearings related to Plaintiff

GEC's missions arise, Plaintiff GEC notifies its members of the

hearing.    (Id. SI 34.)

     Plaintiff       Center     for     a   Sustainable         Coast   (^^CSC,"   and

collectively with GEC, ''Plaintiffs") is a non-profit corporation

committed    to      protecting       and       conserving      Georgia's   natural,

historic, and economic resources.                (Id. SI 28.)    Plaintiff CSC acts

to protect coastal wildlife, water quality, tidal marshes and fresh
water.     (Id.)     A portion of Plaintiff CSCs members live on St.

Simons Island, Georgia.          (Id. SI 37.)

     Together, Plaintiffs possess a shared interest in protecting

coastal Georgia and approximate wetlands.                        (Id. SI 30.)       Had

Defendant sought an individual permit rather than an NWP 39,

Plaintiffs would have notified their members of the public hearings

related to the individual permit application.                      (Id. SISI 35, 38.)

Plaintiffs' members enjoy recreational activities on Dunbar Creek

such as boating, kayaking, and fishing and claim Defendant's

filling of the         Wetland     harmfully impacted            Dunbar Creek and
potentially        negatively     impacted        Plaintiffs'      members'     future
enjoyment of those recreational activities on Dunbar Creek.                        (1<^»

SISI 42, 44.)
       Case 2:19-cv-00050-JRH-BWC Document 23 Filed 03/09/20 Page 5 of 14



                              II. LEGAIi STANDARD


A. Rule 12(b)(6) - Failure to State a Claim

        In considering a motion to dismiss under Rule 12(b)(6), the

Court tests the legal sufficiency of the complaint.                Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds by

Davis V. Scherer, 468 U.S. 183 (1984).            Pursuant to Federal Rule

of Civil Procedure 8(a)(2), a complaint must contain a ''short and

plain statement of the claim showing that the pleader is entitled

to relief" to give the defendant fair notice of both the claim and

the supporting grounds.^ Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007).        Although "detailed factual allegations" are not

required. Rule 8 "demands more than an unadorned, the-defendant-
unlawfully-harmed-me accusation."            Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

        "To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true,^ to 'state a claim to

relief that is plausible on its face.'" Id. (quoting Twombly, 550

U.S. at 570).        The plaintiff must plead "factual content that

allows     the   court   to   draw   the   reasonable   inference    that   the


1 As to at least one of Plaintiffs' claims. Count V, Plaintiffs allege that
Defendant intentionally and maliciously misled the Corps. (Compl., 13 15, 169.)
Plaintiffs seem to acknowledge that in asserting this claim, they are required
to allege facts with particularity.    (Resp. Opp'n Mot. to Dismiss, Doc. 11, at
23.)     For the reasons set forth herein, however, the Court need not decide
whether Federal Rule of Civil Procedure 9(b) governs certain of Plaintiffs'
claims at this time.
2 The Court must accept all well-pleaded facts in the complaint as true and
construe all reasonable inferences therefrom in the light most favorable to the
plaintiff. Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th Cir. 2006).
    Case 2:19-cv-00050-JRH-BWC Document 23 Filed 03/09/20 Page 6 of 14



defendant is liable for the misconduct."          Id.     ^^The plausibility

standard is not akin to a 'probability requirement,' but it asks

for more than a sheer possibility that a defendant has acted

unlawfully."    Id.    A plaintiff's pleading obligation "requires

more than labels and conclusions, and a formulaic recitation of

the el'ements of a cause of action will not do."          Twombly, 550 U.S.

at 555.    "Nor does a complaint suffice if it tenders 'naked

assertions' devoid of 'further factual enhancement.'"              Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 557).           Furthermore, "the

court may dismiss a complaint pursuant to [Rule] 12(b)(6) when, on

the basis of a dispositive issue of law, no construction of the

factual allegations will support the cause of action."                 Marshall

Cty. Bd. of Educ. v. Marshall Cty. Gas Dist., 992 F.2d 1171, 1174

(11th Cir. 1993).

B. Rule 12(b)(1) - Standing

     "The Constitution of the United States limits the subject

matter    jurisdiction     of     federal    courts       to     'Cases'      and

'Controversies.'"      CAMP     Legal   Defense   Fund,   Inc.    v.   City    of

Atlanta, 451 F.3d 1257, 1269 (11th Cir. 2006) (citing U.S. Const.

art. Ill, § 2). "[T]he core component of standing is an essential

and unchanging part of the case-or-controversy requirement of

Article III."    Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992).   Therefore, standing .is "the threshold question in every

federal case, determining the power of the court to entertain the
   Case 2:19-cv-00050-JRH-BWC Document 23 Filed 03/09/20 Page 7 of 14



suit."   CAMP Legal Defense Fund, 451 F.3d at 1269 (quoting Warth

V. Seldin, 422 U.S. 490, 499 (1975)). ''The party invoking federal

jurisdiction bears the burden of establishing the[] elements" of

standing.   Lujan, 504 U.S. at 561.

     In order to establish standing. Plaintiffs must demonstrate
                                                                             I

requirements commonly referred to as (1) injury, (2) traceability,

and (3) redressability.       See Koziara v. City of Casselberry, 392

F.3d 1302, 1304-05 (11th Cir. 2004) (citing Friends of the Earth,

Inc. V. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81

(2000)).    The   injury   component    requires    a    showing    that   the

plaintiff suffered an "injury-in-.fact."         Lujan, 504 U.S. at 560.

An injury-in-fact is defined as "an invasion of a legally protected

interest which is (a) concrete and particularized, . . . and (b)

actual or imminent, not conjectural or hypothetical."              Id. at 56()

(citations and internal quotation marks omitted).               Traceability

demands a causal connection "between the asserted injury-in-fact

and the challenged action of the defendant."            Shotz v. Cates, 256

F.3d 1077, 1081 (11th Cir. 2001) (citation omitted).            Finally, the

plaintiff must demonstrate that the injury-in-fact is redressable

should plaintiff receive a favorable decision.            Id.

     Although     Defendant    argues   that    Plaintiffs      only   assert

associational standing, the Court finds a possibility of direct

standing at least as to Plaintiff GEC.         Some appellate courts have

recognized an organization's direct standing when the complaint
   Case 2:19-cv-00050-JRH-BWC Document 23 Filed 03/09/20 Page 8 of 14



alleges frustration of its mission and diversion of its resources.

See La Asociacion de Trabajadores de Lake Forest v. City of Lake

Forest, 624 F.3d 1083, 1088 {9th Cir. 2010); see also Arcia v.

Fla.   Sec^v    of    State,   772   F.3d   1335,   1341    (11th   Cir.    2014).

Otherwise,      an ''association      may   have    standing     solely    as    the

representative of its members," notwithstanding "the absence of

injury to itself."         Warth, 422 U.S. at 511.               An organization

possesses associational standing when: "(a) its members would

otherwise      have   standing   to sue     in   their     own   right;    (b)   the

interests it seeks to protect are germane to the organization's

purpose; and (c)         neither the claim asserted nor the relief

requested requires the participation of individual members in the

lawsuit."       Doe v. Stincer, 175 F.3d 879, 882 (11th Cir. 1999)

(quoting Hunt v. Wash. State Apple Advert. Comm'n, 432 U.S. 333,

343 (1977)).      "For purposes of ruling on a motion to dismiss for

want of standing, . . . the trial . . . court[] must accept as

true all material allegations of the complaint, and must construe

the complaint in favor of the complaining party." Warth, 422 U.S.

at 501.




                                 III. DISCUSSION


       The Court addresses the issues of direct and associational

standing in turn.
    Case 2:19-cv-00050-JRH-BWC Document 23 Filed 03/09/20 Page 9 of 14



A. Plaintiff GEC - Direct Standing

     Although the Court refrains from expressly concluding whether

either of the organizations here may assert direct standing, the

only allegation the Court discerns that may confer direct standing

to Plaintiff GEC is Plaintiffs' allegation that Plaintiff GEC

monitors the water quality and provides remediation services to

Dunbar   Creek    when   necessary.^       Despite   these   allegations,

Plaintiffs offer nothing in the complaint other than conjectural

and conclusory allegations that (1) the development of wetlands

generally removes a barrier for downstream bodies of water and (2)

the filling of the Wetland harmfully impacted Dunbar Creek.

Plaintiffs claim that the removal of the barrier ''effectively"

harmed Dunbar Creek, but they provide no citation to the complaint

or other document supporting this argument,          (Resp. Opp'n Mot. to

Dismiss, Doc. 11, at 15.)        Plaintiffs offer no specific factual

allegations that Plaintiff GEC s testing of the water quality at

Dunbar Creek found a deterioration of the water quality despite

their contention     Defendant filled the Wetland between February

2013 and March 2013, seven years ago.           Furthermore, Plaintiffs




^ Upon reviGW of the complaint, the Court finds no allegations potentially
conferring direct standing to Plaintiff CSC.
   Case 2:19-cv-00050-JRH-BWC Document 23 Filed 03/09/20 Page 10 of 14




fail to allege any required remediation of Dunbar Creek resulting

from deterioration of the water quality.

     Therefore, the complaint lacks factual allegations to confer

direct standing as to Plaintiff GEC. No factual allegations assert

a specific injury-in-fact that Plaintiff GEC suffered resulting

from Defendant's fill.


B. Associa'tional Standing

     As for the injury-in-fact of Plaintiffs' members, the Court

finds   insufficient     factual    allegations     to   confer    standing.

Plaintiffs     argue     four      different      injuries-in-fact:      (1)

environmental harm; (2) recreational harm; (3) aesthetic harm; and

(4) procedural harm. At the outset, the Eleventh Circuit recently
clarified the requirement to establish injury when a plaintiff

depends on associational standing.          See Ga. Republican Party v.
Sec. Exch. Comm'n, 888 F.3d 1198, 1203-05 (11th Cir. 2018).

Relying on Summers v. Earth Island Inst., 555 U.S. 488 (2009), Ga.
Republican    Party    instructed    that   to   establish     associational
standing,    ''an   organization    must    'make   specific      allegations
establishing that at least one identified member has suffered or

will suffer harm.'"      888 F.3d at 1203 (quoting Summers, 555 U.S.

at 498).     The Eleventh Circuit continued, "We cannot accept an

organization's 'self-descriptions of its membership regardless of
whether it is challenged.'"                (quoting Summers, 555 U.S. at

499).



                                     10
      Case 2:19-cv-00050-JRH-BWC Document 23 Filed 03/09/20 Page 11 of 14



       In   Ga.   Republican       Party,   the    Eleventh   Circuit   ultimately

concluded that the plaintiff ''failed to put forward sufficient

factual support to show that it has, or will, suffer an injury in

fact . . . to establish standing under any theory."                    Id. at 1204-

05.    Here, the Court is unaware of specific allegations of a member

that    has   suffered      harm    or   will     suffer   harm   in   the   future.

Plaintiffs generally discuss their members and their residences

and that the members would               have attended an individual permit

hearing and recreate in Dunbar Creek.                Plaintiffs offer only that

Defendant's       conduct    potentially         impacts   Plaintiffs'       members'

future enjoyment of their recreational activities at Dunbar Creek.

"'[W]hile it is certainly possible - perhaps even likely - that

one individual will' suffer an injury" from Defendant's conduct,

"that speculation does not suffice." Id. at 1204 (quoting Summers,

555 U.S. at 499).

        Plaintiffs'    complaint         cannot     satisfy    their    burden     of

establishing an environmental, recreational, or aesthetic harm.

Plaintiffs' filings are replete with conclusory and speculative

assertions that Dunbar Creek has been negatively impacted.                       (See

Resp. Opp'n Mot. to Dismiss, at 15-17.) Nothing points to specific
injuries suffered by specific members or that harm to any member
is certain.


        Plaintiffs' complaint is juxtaposed with cases where courts

found associational standing.                In Jones Creek Inv'rs, LLC v.


                                            11
   Case 2:19-cv-00050-JRH-BWC Document 23 Filed 03/09/20 Page 12 of 14



Columbia Cty., an- association's member affied as to his difficulty

navigating a kayak because ^'sediment deposited at the convergence

of the rivers created a shallow channel and increased vegetation."

98 F. Supp. 3d 1279, 1298 (S.D. Ga. 2015).         In the same case, a

separate member swore to the negative impact the sediment had on

the aesthetics of the river where his home was located.         Id.; see

also Ouachita Watch League v. Jacobs, 463 F.3d 1163, 1172 {11th

Cir. 2006) (finding declarations satisfied injury-in-fact burden

for associational standing); Sierra Club v. Johnson, 436 F.3d 1269,

1276-79 (11th Cir. 2006) (same); Sierra Club v. Tenn. Valley Auth.,

430 F.3d 1337, 1345 (11th Cir. 2005) (same).          Plaintiffs assert

that their members' activities at Dunbar Creek are potentially

impacted. But, ''the Supreme Court has 'repeatedly reiterated that

"threatened injury must be       certainly impending to constitute

injury in fact," and that "allegations of possible future injury"
are not sufficient.'"      Ga. Republican Party, 888 F.3d at 1202

(emphasis in original) (quoting Clapper v. Amnesty Int'l USA, 568

U.S. 398, 409 (2013) (quoting Whitmore v. Arkansas, 495 U.S. 149,

158 (1990))).    Because Plaintiffs fail to establish any of their

members suffered a concrete injury, associational standing is

lacking.

     The above conclusion is true even if Plaintiffs establish a

procedural injury.     To assert a procedural injury, the plaintiff
must connect the procedural injury to a separate concrete interest.


                                   12
   Case 2:19-cv-00050-JRH-BWC Document 23 Filed 03/09/20 Page 13 of 14



Region 8 Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800,

810-11 (11th Cir. 1993) (citing Lujan, 504          U.S. at 572 n.7).

Accordingly, for the reasons above, the Court need not decide

whether Plaintiffs assert a procedural injury because they are

unable to tie any alleged procedural injury to a concrete interest

to establish standing.      For these reasons. Plaintiffs fail to

establish they possess Article III associational standing, and the

Court need not address the traceability and redressability prongs.

Nevertheless, Plaintiffs are permitted one more opportunity to

make a standing showing.      See Warth, 422 U.S. at 501 (^MI]t is

within the trial court's power to allow or to require the plaintiff

to supply, by amendment to the complaint or by affidavits, further
particularized    allegations     of    fact   deemed    supportive      of
plaintiff's standing.").



                            IV. CONCLUSION


     For the foregoing reasons. Defendant's motion to dismiss

(Doc. 6) is DENIED.     Plaintiffs are GRANTED leave to amend their
complaint and shall file their amended complaint within FOURTEEN

(14) DAYS from the date of this Order.         Defendant may again move

to dismiss at the appropriate time.




                                   13
   Case 2:19-cv-00050-JRH-BWC Document 23 Filed 03/09/20 Page 14 of 14



    ORDER ENTERED at Augusta, Georgia, this                  day of March,

2020.




                                                      iIEF    JUDGE
                                             'ES   DISTRICT   COURT
                               VsQUTH       DISTRICT OF GEORGIA




                                   14
